Title: From Thomas Jefferson to Gouverneur Morris, 24 April 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Apr. 24. 1793.

Mr. Robert Leslie a watchmaker of this city goes to establish himself at London. As his curiosity may lead him to Paris, I take the liberty of asking your patronage of him, so far as may be necessary to enable him to see what may be serviceable to him in his way. He is without exception one of the greatest mechanics I have ever known in any country, he is modest, and of pure integrity, and will fully merit any service you can render him. The rod-pendulum, an entire new method  of making the repeating apparatus of a watch, with one eigth of the peices heretofore used, two different constructions of marine clocks which he carries with him, are some of many inventions of his. I am with great respect & esteem Dr Sir your friend & servt

Th: Jefferson

